Title: To James Madison from Charles Simms, 30 October 1807
From: Simms, Charles
To: Madison, James



Sir
Custom House Alexandria 30 October 1807

There are consigned to you, on Board the Brig Maria, William Russell Master from Lisbon, entered at this office, this day, the following articles, as expressed in the Manifest of said Vessel:
JMone Pipe wine "BJMone Box Grapes ""one Box Citrons "TJone Box Grapes ""one Box Citrons "AGone Box Grapes ""one Box Citrons "HDone Box Citrons ""one Box Grapes. "

Any instructions that you may please give relative thereto, shall be attended to with pleasure.  Very respectfully I have the Honor to be
